Case 8:19-cv-02004 Document 1-1 Filed 07/09/19 Page 1 of 6




                 Exhibit 1
              Case 8:19-cv-02004 Document 1-1 Filed 07/09/19 Page 2 of 6




HISHAM HASSAN                                      *      IN 7'HE
833 Regents Square
Oxon 1-lill. Maryland 20745                        *      CIRCUIT COURT

Plaiiitiff,                                        *      FOR

►,                                                 *      PRINCE GEORGE'S COt1N7`Y

MGM NATIONAL HARI30R, LLC                          *
3950 Las Vegas Boulevard South                            CASE NO.
Las Vegas, Nevada 89119                            *
SERVE ON:
CSC-Lawyers Incorporating Service Co               *      JURY TRIA[, PRAYED
7 St. Paul Street
Suite 820                                          *
Baltimore Maryland 21202
                                                   *

Defendant.                            *
******************************************************************************
                                           COMPLAINT

         Plaintiff, Hisham Hassan, by and through his attorneys, Lauren M. Geisser and (iilman &

Bedigian, LLC, sues MGM National Harbor, LLC (hereinafter "Casino") and states as follows:

                               FACTS COMMON TO ALL COUNTS

         1.      That said Defendant operates a casino, known as the "MGM National Harbor" at

101 MGM National Ave. Oxon Hill, Maryland (hereinafter "Premises"). which is in Prince

George's County. Maryland.

         2.      7-hat upon information and belief; the Defendant is a property owner and property

manager and is otherwise resportsible for the maintenance and care of the male restrooms on the

main floor of the casino. near the slot machines and the blackjack tables. at the Premises. for use

by its patrons and invitees.

        3.       That on or about September 22. 2018. Plaintiff was a lawful invitee/licensee onto

the I'remises.

        4.       That on September 22. 2018. while f'laintil'f walking into the men's restroom. as

described above. Plaintil'l'violently slipped and lell un a wet floor. sustaining injuries.
              Case 8:19-cv-02004 Document 1-1 Filed 07/09/19 Page 3 of 6




        5.      1- he condition of the Premises created a hazard for Plaintif'f of which the

Defendant was aware of, or at a miniinum, should have been aware of.


                                              COUNTI
                                      (Negligence against Casino)

        6.      Plaintiff adopts by reference the allegations contained in paragraphs 1 through 5

of'this Complaint, and all other Counts of this Complaint, with the same effect as if herein fully

set forth.

        7.      That Defendant retained exclusive ownership, possession. control and/or

supervision of and over the said Premises.

        8.      That as an invitee/licensee, Defendant owed the Plaintiff a duty to maintain the

premises in such condition that the public would not be subjected to risks from the physical state

of said premises, to correct said dangerous or defective conditions which it knew or by the

exercise of reasonable care should have known to have existed, to use reasonable care to make

the Premises safe, and/or to warn the guest of the condition as it could not have been reasonablv

discovered.

        9.     That Defendant was negligent and careless by failing to exercise care and caution

for the safety of others on its property; failing to maintain a safe entrance and exit into its

Premises by failing to keep its interior floors, sidewalks, restrooms. and surn-ounding public

walking areas safe_ and was otherwise negligent in causing this accident.

        10.    That Defendant was further negligent in that, despite actual and/or constructive

notice ol'the unsafe and unreasonably dangerous condition, the Defendant tailed to warn Plaintiff

of the dangerous condition and failed to take proper precautions lor tlhe saletv of the Plaintiff.

thereby causing him to be injui-ed-




                                                  ,
               Case 8:19-cv-02004 Document 1-1 Filed 07/09/19 Page 4 of 6




        1 1.     That as a proximate result of the negligence of' the Defendant. I'laintiff was

caused to be seriously, painfully, and permanently injured about the head, body. and Iimbs.

        12.      Plaintiff was also caused to undergo medical care and treaUnent: to incur medical

expenses with which reasonable probability will be expected to be incurred in the future: and to

lose time from his other daily pursuits and enjoyments with which reasonable probability will be

expected to be incurred in the future.

        13.      The Plaintiff further states that all of his injuries, damages, and losses complained

of were caused directly by the negligence of the Defendant, without any negligence on the part

of the Plaintiff contributing thereto.

        WHEREFORE, this suit is brought and Plaintiff demands judgment against Defendant for

a sum in excess of Seventy-Five Thousand Dollars ($75,000.00) in compensatory damages. plus

interest and costs.

                                            COUNT II
                                 (Premises Liability against Casino)

        14.      Plaintiff adopts by reference tlte allegations contained in paragraphs I through I i

of this Complaint, and all other Counts of this Complaint, with the same effect as if herein fully

set forth.

        15.     'I'hat Defendant retained exclusive ownership. possession_ control and/or

supervision of and over the said premises.

        16.     That as an invitee. Dcfendant owed the Plaintiffa duty to maintain tlle pi-emises in

such condition that the public would not be subjected to risks fi-om the physical state ol' said

premises. to correct said dangerous or defective conditions which it knew or by the exercise of

reasonable care sliould have knoxvn to have existed. to use reasonable care to make the Premises

safe. and/or to warn the uuest ot the condition as it could not have been reasonablN discovered.



                                                  I
              Case 8:19-cv-02004 Document 1-1 Filed 07/09/19 Page 5 of 6




        17.     That Defendant was negligent and carciess by failing to exercise care and caution

for the safety of others on its property; failing to maintain a safe entrance and exit into its

Premises by failing to keep its interior floors, sidewalks, restrooms. and surrouncfing public

walking areas safe; and was otherwise negligent in causing this accident.

        18.     That Defendant was further negligent in that, despite actual and/or constructive

notice of the unsafe and unreasonably dangerous condition, the Defendant iailed to warn Plaintiff

of the dangerous condition and failed to take proper precautions for the safety of the Plaintiff,

thereby causing him to be injured.

        19.     That as a proximate result of the negligence oi' the Defendant. Plaintiff was

caused to be seriously, painfully, and permanently injured about the head, body. and limbs.

        20.     Plaintiff was also caused to undergo medical care and treatment: to incur medical

expenses with which reasonable probability will be expected to be incurred in the firture; and to

lose time froni his other daily pursuits and enjoyments with which reasonable probability will be

expected to be incurred in the future.

        21.     The Plaintiff further states that all of his injuries, damagcs, and losses complained

of' were caused directly by the negligence of the Defendant, without any negligence on the part

of- the Plaintiff contributing thereto.

        WHEREFORE, this suit is brought and Plaintiff demands judgment against Defendant for

a sum in excess of Seventv-Five Thousand Dollars ($75.000.00) in conipensatory damages. plus

interest and costs.




                                                  4
     Case 8:19-cv-02004 Document 1-1 Filed 07/09/19 Page 6 of 6




                                        GILMAN & BEDIGIAN. L.L.C.




                                          ~..._.. G'.~--v--~==. r✓~_'~
                                        Lauren M. Geisser
                                        GILMAN & BEDIGIAN, L:L:C.
                                        1954 Greenspring Drive, Suite 250
                                        Timonium, Maryland 2109;
                                        (410) 560-4999
                                        Altorney,fa• Plainti~l


                          DEMAND FOR JURY TRIAL

Plaintiff requests a jury on all issues herein.




                                        Lauren M. Geisser
